DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/224,588, filed on 04/07/2021.
2.	Claims 1-24 are pending.
3.	Claims 1-24 are rejected.
Oath or Declaration
4.	Applicant(s) oath or declaration filed on 04/07/2021 are approved by the office.
Drawings
5.	The drawings and specifications filed on 04/07/2021 are approved by the office.
Information Disclosure Statement
6.	IDS filed on 12/10/2020 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Quang et al., (USPUB# 2015/0373127 A1 from applicant’s IDS filed on 04/07/2021) hereinafter Quang.

8.	Regarding claim 1, Quang disclosed an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
receiving, from a requesting entity, an abstract request comprising a command predicate, one or more command objects, and one or more command contexts (see Fig.8, associated texts and pg.10 table 6 shows operation (command predicate, resource identifier (command object) and context information); 
determining, based on the abstract request, a sequence of one or more service layer operations to execute; executing the sequence of service layer operations at the service layer (see Fig.8, associated texts and pg.10 table 6 shows operation (command predicate, resource identifier (command object) and context information); and 
sending, to the requesting entity, one or more status codes and the sequence of the executed service layer (see Fig.8, associated texts and pg.10 table 6 shows batch response comprises status code and response representations).

9.	Regarding claim 2, Quang disclosed the apparatus of claim 1, wherein the abstract request comprises a service layer request message (see para. [0085]). 

10.	Regarding claim 3, Quang disclosed the apparatus of claim 1, further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: analyzing the abstract request to determine the command predicate, the one or more command objects, and the one or more command contexts before determining the sequence of service layer operations (see para. [0099-0102] and [0139]).

11.	Regarding claim 4, Quang disclosed the apparatus of claim 1, further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: determining a keyword is present in the abstract request; determining a service layer operation is associated with the keyword; and adding the service layer operation to the sequence of service layer operations to execute (see pg.8 table 4).

12.	Regarding claim 5, Quang disclosed the apparatus of claim 1, further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: classifying a word of the abstract request as a noun; and based on the noun classification, determining a service layer entity associated with the word (see para. [0099-0102] and [0139]). 

13.	Regarding claim 6, Quang disclosed the apparatus of claim 1, wherein the determining a sequence of service layer operations to execute comprises: classifying a word of the abstract request as a verb; and based on the verb classification, determining a service layer operation associated with the word (see pg.8 table 4).

14.	Regarding claim 7, Quang disclosed the apparatus of claim 1, wherein the instructions further cause the service layer entity to: creating a service layer resource representing the abstract request, wherein the service layer resource comprises a command predicate, one or more command objects, and context information (see Fig.10, associated texts and [0099-0102]).

15.	Regarding claims 8 and 17, Quang disclosed the apparatus of claim 7, wherein the instructions further cause the service layer entity to: receiving a second abstract request targeting the service layer resource, wherein the second abstract request comprises second context information to replace the context information; and processing the abstract request using the second context information (see Fig.10, associated texts and [0099-0102]).

16.	Regarding claim 9, Quang disclosed the apparatus of claim 1, wherein the abstract request comprises a text string (see para. [0099-0102] and [0139]).



18.	Regarding claim 11, Quang disclosed the apparatus of claim 10, wherein the context information comprises a term and a definition associated with the term (see para. [0099-0102] and [0139]).

19.	Regarding claim 12, Quang disclosed the apparatus of claim 10, wherein the context information comprises a term and a service layer operation associated with the term (see para. [0099-0102] and [0139]).

20.	Regarding claim 13, Quang disclosed a method comprising: receiving, from a requesting entity, an abstract request comprising a command predicate, one or more command objects, and one or more command contexts; generating a set of service layer application program interfaces (APIs) based on the command predicate, the one or more command objects, and the one or more command contexts, wherein the set of service layer APIs make calls to service layer operations; executing the set of generated APIs; and returning, to the requesting entity, a status indicating completion of the abstract request (see Fig.8, associated texts and para. [0099-0102] and [0139]).

A non-transitory computer-readable storage medium that further includes limitations that are substantially similar to claim 13. Quang disclosed A non-transitory computer-readable storage medium (see Fig.1B and associated texts). As such, is rejected under the same rationale as above.

21.	Regarding claims 14 and 21, Quang disclosed the method of claim 13, further comprising: determining a first command context of the one or more command contexts is not recognized; and prompting the requesting entity for a definition of the command context (see para. [0099-0102] and [0139]).

22.	Regarding claim 15, Quang disclosed the method of claim 13, further comprising: creating a resource of the abstract request to store the command predicate, the one or more command objects, and the one or more command contexts (see Fig.10, associated texts and [0099-0102]).

23.	Regarding claim 16, Quang disclosed the method of claim 15, further comprising: receiving a request targeting the resource; and executing the set of generated APIs. (see para. [0099-0102] and [0139]).

24.	Regarding claim 18, Quang disclosed the method of claim 13, further comprising: before executing the set of generated APIs, sequencing the set of 

25.	Regarding claim 19, Quang disclosed the method of claim 13, wherein the set of generated APIs are sequenced such that retrieve and discovery operations are performed before create or update operations (see para. [0099-0102] and [0139]).

26.	Regarding claim 22, Quang disclosed the non-transitory computer-readable storage medium of claim 20, wherein a command context of the one or more command contexts comprises: a number of resources to be operated on, identifiers and names of the resources to be operated on, a time duration, and a desired location (see pg.10 table 6).

27.	Regarding claim 23, Quang disclosed the non-transitory computer-readable storage medium of claim 20, further storing computer-readable instructions that, when executed by the processor of the computing device, cause the computing device to perform operations further comprising: receive a request to modify a first command context of the one or more command contexts; and modify the generated set of service layer operations based on the modified first command context (see Fig.10, associated texts and [0099-0102]).

28.	Regarding claim 24, Quang disclosed the non-transitory computer-readable storage medium of claim 20, further storing computer-readable instructions that, when executed by the processor of the computing device, cause the computing device to .

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A concept called color, which implies a variation, and applies it to natural language attributes like verbs and nouns. The verb color is defined as a role or operation in which the field participates. The noun color is defined as a form of the field. The auxiliary verb color is defined as a path to the field from a known object reference. The noun color may be defined by the user or may be determined, based on the object state in which the field resides. Rules are defined by adorning the fields with one or more colors. Several types of rules are invented based on transformational properties of colors. Methods can be equated to rules, and invoked as rules. Thus, complex processes may be reduced to a set of rules, using the above mechanisms. (Patrudu ‘928)
A system and method related to a new approach to speech recognition that reacts to concepts conveyed through speech. In its fullest implementation, the system and method shifts the balance of power in speech recognition from straight sound recognition and statistical models to a more powerful and complete approach determining and addressing conveyed concepts. This is done by using a probabilistically unbiased multi-phoneme recognition process, followed by a phoneme stream analysis process that builds the list of candidate words derived from recognized phonemes, followed by a permutation analysis process that produces sequences of candidate words with high potential of being syntactically valid, and finally, by processing targeted syntactic sequences in a conceptual analysis process to generate the utterance's conceptual representation that can be  ‘987)
Analyzing and enhancing query plans. In one aspect, a method includes receiving a query plan, automatically identifying, by one or more computers, one or more operations included within the query plan that may degrade the performance of a query, and providing a report that identifies the identified operations as performance degrading operations. (Albrecht  ‘698)
a version management device which comprises a file access verification unit that receives a request packet sent from the client and a response packet sent from the server, extracts a processing request and a response result from the packets, and checks if the processing request and the response result match an access pattern corresponding to a file data update processing operation by an application running on the client; a user management unit that manages user information in a format defined for each file access protocol to verify from which user the processing request, included in the request packet from the client, is issued; a version control unit that controls the creation operation of a version management file when it is found that an operation corresponding to processing pattern corresponding to file data update processing by the application running on the client is executed in the file access verification unit; and a setting information management unit that holds operation setting information required by the file access verification unit, the user management unit, and the version control unit for their operation. (Yamakawa ‘056)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443